Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.           The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a convex strip arranged at the outer race of the top of the movable bracket; the inner race of the bottom of the output shaft; a limiting hole; and a bent hook portion as a limiting mechanism arranged ta the bottom of each one of the guide slots as set forth in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet 

Specification
2.           Applicant is reminded of the proper language and format for an abstract of 

the Disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

3.          The abstract of the disclosure is objected to because it contains legal phraseology often used in patent claims such as “comprises.” 
              In addition, the abstract contains more than 150 word. See MPEP § 608.01(b).  



Claim Rejections - 35 USC § 112
4.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.         Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
           The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The followings are a few examples of such errors. 

            Regarding claim 1, “characterized by also comprising a quick change device” is confusing. It is not clear what component is characterized by or comprising of a quick change device. It also confusing since two transitional phrases “characterized by” and “comprising” are used together. It is suggested that only “comprising” will be used in the claims. 
             Regarding claim 1, “the small cylindrical compression spring …the cylindrical compression spring” is confusing. It should be noted that the small 
               Regarding claim 1, “the top of the movable rod,” “the bottom of the movable rod,” “the top of the small cylindrical compression spring,” “the top of the movable bracket,” “the bottom of the small cylindrical compression spring,” “the outer race of the bottom of the movable bracket,” “the inner race of the bottom of the output shaft,” “the lower surface of the convex strip,” “the upper surface of the plastic fixed seat,” “the upper part of each one of the two locking pins,” “the lower part,” “the bottom of each guide slots,” “the bottom of the output shaft,” “the bottom excircle of the output shaft,” “the inner wall of the positioning ring,” “the center of the convex platform,” and “the external race of the convex platform”  lack antecedent basis.
              Regarding claim 1, “the lower part is formed with a limiting hole” is confusing as it is not clear the lower of which component has a limiting hole. 

              Regarding claim 2, “the outer diameter increases gradually” is confusing. First, “the outer diameter” lacks antecedent basis. Second, it is not clear “the outer diameter” of which component has been claimed. 
             Regarding claim 2, “The outer race of the upper segment of the output shaft,” “the outer race of the middle segment of the output shaft,” and “the outer race of the lower segment of the output shaft” lack antecedent basis.


     
              Regarding claim 4, “the upper and lower ends of the small cylindrical compression spring” lacks antecedent basis. 

              Regarding claim 5, “the outer race and inner race of the sealing ring” and the outer wall of the output shaft and the inner wall of the head housing” lack antecedent basis.

               Regarding claim 6, “the exterior of the output shaft” and “the inner wall of the head housing” lack antecedent basis.

                 Regarding claim 7, “the two ends of the third cylindrical pin” lacks antecedent basis. 


Allowable Subject Matter
1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

              Regarding claim 1, as best understood, Thorson et al. (9,555,554), hereinafter Thorson teaches a quick change structure for multi-functional saws, comprising a head housing, an output shaft 36 and a saw blade 18, wherein the output shaft is a hollow structure; the output shaft is arranged in the head housing, the saw blade 18 is arranged at the bottom of the output shaft and is detachably connected with the output shaft 36; characterized by also comprising a quick change device, wherein the quick change device comprises a quick change handle 50, an eccentric block 56, a movable rod 38, a movable bracket 44, a cylindrical compression spring 40, a plastic fixed seat 43, the quick change handle is matched with the eccentric block and is connected to the top of the head housing through a first cylindrical pin 48; wherein the movable rod 38, the movable bracket 44 and the cylindrical compression spring 40 are all arranged in the hollow space of the output shaft 36, the top of the movable rod contacts the eccentric block, a convex strip is arranged at the outer race of the top of the movable bracket , the plastic fixed seat 43 is arranged at the outer race of the bottom of the movable bracket 44, and the plastic fixed seat is fixed with the inner race of the bottom of the output shaft 36, and the cylindrical compression spring 40 is externally sleeved on the plastic support block, and has a top end supported at the lower surface of the convex strip at the top of the movable bracket, and a bottom end supported at the upper surface of the 
             However, Thorson does not explicitly teach a small cylindrical compression spring, a plastic support block, two locking pins and a positioning ring, the small cylindrical compression spring is arranged at the bottom of the movable rod, the top of the small cylindrical compression spring contacts the bottom of the movable rod, the plastic support block is inserted into a groove on the top of the movable bracket, the bottom of the small cylindrical compression spring contacts the plastic support block, wherein two locking pins are matched with each other; the upper part of each one of the two locking pins is formed with a guide slot, while the lower part is formed with a limiting hole; each guide slot has an inward inclination angle from the top down, a bent hook portion as a limiting mechanism is arranged at the bottom of each one of the guide slots, a second cylindrical pin is arranged at the bottom of the movable bracket, the second cylindrical pin passes through the guide slot of each one of the two locking pins, a third cylindrical pin is arranged at the bottom of the output shaft, and the third cylindrical pin passes through the plastic fixed seat and the limiting hole of each one of the two locking pins in turn. 

Conclusion
 7.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Zhou (9,174,354), Zhou (8,960,688), Blickle et al. (2009/0023371), Lucsher et al. 
 (2015/0108725), Brenardi et al. (2013/0082449), Zhou (2012/0292864), and Wiley 
 (4,730,952) teach a quick change structure for multi-function saws.

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    
                                                                                                                                                                                                  May 4, 2021